Citation Nr: 1507379	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for chronic prostatitis with benign prostatic hypertrophy (BPH), currently evaluated as 10 percent prior to March 25, 2011, 20 percent from March 25, 2011, and 40 percent from May 14, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In Board decisions dated March 2011, July 2013, and April 2014, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a September 2014 rating decision, the RO increased the disability rating assigned to the service-connected prostatitis to 40 percent, effective May 14, 2014.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The VA Appeals Management Center (AMC) most recently addressed the issue in a September 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Throughout the appeal period, the Veteran's chronic prostatitis has caused him to awaken at least five times per night to void, but does not require the use of an appliance or absorbent materials.



CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no higher, for chronic prostatitis are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2007 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The May 2007 letter also informed the Veteran of the evidence necessary to substantiate his increased rating claim.  Accordingly, no further development is required with respect to the duty to notify.

Also, the agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs) and post-service treatment records, and secured multiple examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

Pursuant to the April 2014 Board Remand, a VA examination was obtained in May 2014.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's prostatitis is rated under the provisions of 38 C.F.R. § 4.115b, DC 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527 (2014).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management. Otherwise, rate as renal dysfunction.

With regard to urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a

In this matter, the Veteran was originally granted service connection for chronic prostatitis in an August 1994 rating decision, which assigned a noncompensable evaluation effective August 1, 1994.  In a July 2005 rating decision, the assigned evaluation was increased to 10 percent, effective May 25, 2004.  The Veteran filed a claim of entitlement to an increased disability rating on March 5, 2007.  The claim was denied and this appeal followed.  As indicated above, the Veteran's service-connected chronic prostatitis is currently evaluated as 10 percent prior to March 25, 2011, 20 percent from March 25, 2011, and 40 percent from May 15, 2014.

For the reasons set forth below, the Board finds that the Veteran's service-connected chronic prostatitis warrants a 40 percent disability rating, but no higher, throughout the entire period on appeal.

In March 2007, the Veteran filed a claim of entitlement to an increased disability rating for the service-connected prostatitis.  He was afforded a VA examination in June 2007, at which time he reported nocturia an average of five or more times per night.  He additionally reported daytime urinary frequency of less than one hour.  The Veteran reported that he had increased his water intake in order to decrease the risk of recurrent infection.  He did not endorse urinary urgency or hesitancy.  He denied dysuria, dribbling, straining to urinate, hematuria, or urine retention.  He also denied urinary leakage or a history of obstructed voiding.  There was no history of renal dysfunction or recurrent urinary tract infection.

In a September 2007 statement, the Veteran expressed disagreement with the findings of the June 2007 VA examiner and noted that he experiences "difficulty starting to urinate, with an average time of thirty seconds to one minute before stream discharge."  The Veteran reported that the urinary stream "normally discharges two or three narrow streams outwards and apart."  He further stated that "minor dribbling exist[s] for several minutes" after urination is completed.  He endorsed nocturia an average of five or six times per night.  The Veteran continued, "[a]dditionally, at least once a week, I feel a painful burning sensation when urinating which last[s] for around a twelve hour period."  His pain is 7/10.  The Veteran drinks six to seven large glasses of cranberry juice a day; averaging a gallon or two of water per day.  He stated that he was last admitted to the hospital for prostatitis two years ago.

VA treatment records dated October 2007 note that the Veteran is currently experiencing urinary "dribbling and has to use toilet paper in his underwear about every two weeks."  Nocturia an average of six to seven times per night was indicated.  The Veteran reported that he feels he does not empty his bladder.  Urinary hesitancy was also indicated; specifically, the Veteran reported that "he has to sit on the stool for a while to employ his bladder."  The treatment provider noted that these symptoms do not occur every day.  The Veteran did not endorse current hematuria or prostate tenderness.  It was noted that "he is currently on Cipro 250mg. daily and has been for the past two years and recently on sulfa."  The treatment provider also reported that the Veteran had urinary stream doubling, and other symptoms of prostatitis.

In November 2007, VA treatment records show that the Veteran reported to the emergency room for complaints of dysuria.  The treatment provider noted, "[t]his seems to be the same symptoms he gets when he gets an infection related to [his] prostate."  Urine analysis did not reveal bacterial growth and computerized tomography [CT] scan did not show any urinary stones, only an enlarged prostate.  It was further noted that the Veteran denied peptic ulcer disease, gastritis, hematuria, urinary retention, or penile discharge.

VA treatment records dated in March 2008 documented the Veteran's report of a "dull sensation on the bladder area and he has to press on the bladder to relieve some pressure; this started one week ago."  The Veteran did not have a fever and had no obvious hematuria.  The Veteran endorsed occasional burning upon urination.  Dyslipidemia was noted.  The Veteran further reported that the sensation in the bladder area "is the longest so far, as [it] usually will last only 48 hours."

The Veteran was afforded another VA examination in March 2011 at which time he reported that he was hospitalized in 2009 and given intravenous antibiotics for an episode of prostatitis that flared-up at that time.  He was reportedly hospitalized four to five days.  The Veteran reported urinary frequency of ten times per day with nighttime frequency of three to four times.  The Veteran reported that he "does have a feeling of dysuria about once every seven to ten days with passing of his urine."  This sensation lasts one day and then disappears.  The Veteran indicated that he has been prescribed antibiotics about twelve to fifteen times for these symptoms in the past ten years.  The examiner noted that the Veteran does have recurrent urinary tract infections, which are treated with antibiotics.  He does not require catheterization, dilation, or drainage procedures.  The Veteran reported problems with his work as a result of the burning and dribbling caused by his prostatitis.  He stated that he loses urine following urination, but does not require the use of absorbent pads.  He does take a change of underwear and trousers to work, and needs to change an average of once per week.  He stated that every three weeks he experiences episodes of burning that occur, which are severe enough that he will take off work.  The examiner diagnosed the Veteran with recurrent prostatitis.

The Veteran underwent another VA examination in October 2013 at which time the VA examiner failed to provide information regarding the urinary frequency of the Veteran.  Thus, as noted in the April 2014 Board Remand, the October 2013 VA examination is inadequate for rating purposes in that regard.  With respect to the other findings set forth in the October 2013 VA examination report, the examiner documented the Veteran's report that he experiences urine leakage, but does not require the wearing of absorbent materials.  He has obstructed voiding in the form of hesitancy, a slow/weak stream, and decreased force of stream.  The Veteran reported that when he is at work, he may experience sharp and burning pain, and will go home.  When he experiences these symptoms, he begins "dosing cranberry juice and water" and is usually able to return to work in a day and a half.  The Veteran reported that the episodes occur sporadically.

Pursuant to the April 2014 Board Remand, the Veteran most recently underwent a VA examination in May 2014.  The examiner noted a continuing diagnosis of "mild intermittent chronic prostatitis."  He noted that the Veteran self-treats his prostatitis with cranberry juice and increased water intake with no acute flare-ups requiring medical treatment in the past twelve months.  The Veteran reported trouble urinating "when pressure is really bad and sometimes I have noticed blood in the urine."  He has these symptoms every three to four weeks, lasting one to two days.  The Veteran endorsed burning with urination and pressure in the pelvic area.  He reported trouble with urination, specifically starting a stream.  He stated that his urine stream was weak.  He also endorsed urinary urgency.  The Veteran reported daytime urination an average of ten to fifteen times daily "and the amount is small."  He endorsed six to eight episodes of nocturia per night.  The Veteran reported that his last urinary tract infection was last year and that he experiences these infections one to two times per year.  The Veteran did not endorse urinary incontinence, but did experience dribbling after each urination.  He did not require the wearing of absorbent materials.  The Veteran continued to endorse occasional pain in the pelvic region, which caused him to leave work.  He had not been hospitalized for prostatitis in the past four to five years.  The Veteran reported that his chronic prostatitis "is more of an inconvenience than anything else."

Having considered the competent evidence of record, the Board finds that the Veteran's prostatitis most closely approximates the criteria for a 40 percent disability rating under Diagnostic Code 7527, throughout the period on appeal.  In this regard, with the exception of the March 2011 VA examination, the Veteran has maintained that he experiences at least five nightly episodes of nocturia.  Having reviewed the medical and lay evidence of record, the Board finds that the Veteran's chronic prostatitis more nearly approximates the criteria for a 40 percent rating based on the frequency of his nocturia, generally in excess of five times per night.  38 C.F.R. § 4.115a, 4.115b, DC 7527.

However, the Board finds that the Veteran's prostatitis does not warrant a rating higher than 40 percent at any time during the period on appeal.  A higher rating is not available based on urinary frequency, urinary tract infection, or obstructed voiding.  38 C.F.R. § 4.115a, 4.115b, DC 7527.  The Board has considered whether a higher, 60 percent rating is warranted based on urine leakage.  However, the neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  Moreover, no impairment of renal function has been indicated in the record.  Therefore, a higher, 60 percent rating is not warranted. 

Accordingly, the Board finds that a 40 percent disability rating, but no higher, is warranted is warranted throughout the appeal period.  38 U.S.C.A. § 5107(b) (West 2014).

The Board additionally finds that the Veteran's chronic prostatitis with BPH does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.
If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's prostatitis symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his prostatitis symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, although the Veteran has submitted evidence as to his prostatitis symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected prostatitis.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A 40 percent disability rating, but no higher, for chronic prostatitis is granted for the entire the appeal period.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


